Citation Nr: 1142937	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1966 to July 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied service connection for PTSD.

The Veteran has twice testified at hearings in support of this claim, initially in October 2009 before a local Decision Review Officer (DRO) and in August 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.

In November 2010, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) for further development and consideration.  This additional development specifically included having the Veteran undergo a VA compensation examination for a medical opinion concerning the nature and etiology of any current psychiatric disorder(s), but especially in terms of the likelihood any is related to his military service or dates back to his service.  He had this requested VA examination in December 2010, and the examiner submitted an addendum in July 2011.

After considering the results of this examination, including the opinion obtained, the AMC issued a supplemental statement of the case (SSOC) in September 2011 continuing to deny this claim and since has returned the file to the Board for further appellate consideration of this claim.

This claim requires still further development before being decided on appeal, however, so the Board is again remanding this claim to the RO via the AMC.



REMAND

The Social Security Administration (SSA) has determined the Veteran is entitled to disability benefits, apparently at least partly on account of his mental illness.  The records of this other Federal agency have not been obtained, however, and must be before deciding this appeal since they appear to be pertinent.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2011); and Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).

Also, since there is the need for this other development, any additional VA or other treatment records dated since July 2008 also need to be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(1) and (c)(2).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he identify any additional sources of evaluation or treatment for mental illness, irrespective of the specific diagnosis, the records of which are not already in the file.  In particular, this includes any evaluation or treatment he has received from VA or elsewhere since July 2008.  After obtaining any necessary authorization, obtain all identified additional records.  Document all efforts to obtain these records.  If, after sufficient follow-up attempts, it is determined these records do not exist or that further attempts to obtain them would be futile, then make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's SSA records, including complete copies of any determination on a claim for disability benefits with this other Federal agency, together with the medical records that served as the basis for any such determination.  Document all efforts to obtain these records.  If, after sufficient follow-up attempts, it is determined these records do not exist or that further attempts to obtain them would be futile, then make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Then readjudicate the Veteran's claim in light of all additional evidence obtained.  If this claim is not granted to his satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


